Order issued January 12, 2015




                                       S   In The
                              Court of Appeals
                       Fifth District of Texas at Dallas
                      ________________________________________

                                 No. 05-14-00155-CR
                                 No. 05-14-00156-CR
                                 No. 05-14-00157-CR
                                 No. 05-14-00158-CR
                      ________________________________________

                        RANDY ALEXANDER REYES, Appellant

                                             V.

                          THE STATE OF TEXAS, Appellee

                                        ORDER

                       Before Justices Bridges, Lang-Miers, and Myers

       Based on the Court’s opinion of this date, we GRANT the August 5, 2014 motion of

John Tatum for leave to withdraw as appointed counsel on appeal. We DIRECT the Clerk of

the Court to remove John Tatum as counsel of record for appellant. We DIRECT the Clerk of

the Court to send a copy of this order and all future correspondence to Randy Alexander Reyes,

TDCJ No. 1909046, Roach Unit, 15845 FM 164, Childress, Texas, 79201.



                                                    /Elizabeth Lang-Miers/
                                                    ELIZABETH LANG-MIERS
                                                    JUSTICE